UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 15, 2010 Home Federal Bancorp, Inc. of Louisiana (Exact name of registrant as specified in its charter) Federal 000-51117 86-1127166 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 624 Market Street, Shreveport, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (318) 222-1145 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders (a)The annual meeting of the shareholders of Home Federal Bancorp, Inc. of Louisiana (the “Company”) was held on December 15, 2010. (b)The matters considered and voted on by the shareholders at the annual meeting and the vote of the shareholders were as follows: 1.The plan of conversion and reorganization of Home Federal Mutual Holding Company of Louisiana (the “MHC”) was approved by the following vote: Number of Votes Percentage of Outstanding Shares (including shares held by the MHC) Percentage of Outstanding Shares (excluding shares held by the MHC) FOR 84.8% 57.9% AGAINST 67,918 2.0 5.6 ABSTAIN -0- There were 254,466 broker non-votes on the proposal. 2a.The informational proposal concerning the provision in the new holding company’s articles of incorporation providing for the authorization of common and serial preferred stock was approved by the following vote: Number of shares voted FOR AGAINST ABSTAIN -0- There were 254,466 broker non-voting on the proposal. 2b.The information proposal concerning the provision in the new holding company’s articles of incorporation requiring a super-majority vote to approve certain amendments to the new holding company’s articles of incorporation was approved by the following vote: Number of shares voted FOR AGAINST ABSTAIN -0- There were 254,466 broker non-votes on the proposal. 2 2c. The information proposal concerning the provision in the new holding company’s articles of incorporation to limit the voting rights of shares beneficially owned in excess of 10% of the new holding company’s outstanding voting stock was approved by the following vote: Number of shares voted FOR AGAINST ABSTAIN There were 254,466 broker non-votes on the proposal. 3.The following individuals were elected as directors, for the term reflected below, by the following vote: Number of Votes Name of Nominees for a Three-Year Term FOR
